               Case 4:19-cv-04980-PJH Document 186 Filed 10/08/20 Page 1 of 5




     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   ALEXANDER K. HAAS, SBN 220932
     Branch Director
 4
     ERIC J. SOSKIN
 5   Senior Trial Counsel
     KERI L. BERMAN
 6   KUNTAL V. CHOLERA
 7   JOSHUA M. KOLSKY, DC Bar No. 993430
     Trial Attorneys
 8   United States Department of Justice
     Civil Division, Federal Programs Branch
 9     P.O. Box 883
10     Washington, D.C. 20044
       Telephone: (202) 305-7664
11     Facsimile: (202) 616-8470
       Email: joshua.kolsky@usdoj.gov
12
13   Attorneys for Defendants

14                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
16    LA CLINICA DE LA RAZA, et al.,
                                                          Case No. 19-cv-4980 (PJH)
17                        Plaintiffs,
18
              v.                                          NOTICE
19
      DONALD J. TRUMP, et al.,
20
                          Defendants.
21
22
23           Defendants respectfully notify the Court and the Plaintiffs that, on October 7, 2020, “out
24   of an abundance of caution,” Acting Secretary of Homeland Security Chad F. Wolf ratified “certain
25   delegable actions taken by Acting Secretary McAleenan” including the Final Rule titled
26   “Inadmissibility on Public Charge Grounds,” which is at issue in this case. The ratification

27   document is attached as Exhibit 1.           The document is pertinent to Plaintiffs’ Motion for
28   Reconsideration, ECF No. 183, and Defendants stand ready to address the significance of the


     La Clinica de La Raza, Case No. 19-cv-4980-PJH
     Notice
               Case 4:19-cv-04980-PJH Document 186 Filed 10/08/20 Page 2 of 5




 1   document at the Court’s request.
 2
 3
     Dated: October 9, 2020                           Respectfully submitted,
 4
 5                                                    JEFFREY BOSSERT CLARK
                                                      Acting Assistant Attorney General
 6
 7                                                    ALEXANDER K. HAAS, SBN 220932
                                                      Branch Director
 8
 9                                                    /s/ Joshua Kolsky
                                                      KERI L. BERMAN
10                                                    KUNTAL V. CHOLERA
                                                      JOSHUA M. KOLSKY, DC Bar 993430
11                                                    JASON LYNCH
12                                                    ERIC J. SOSKIN
                                                      Trial Attorneys
13                                                    U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch
14                                                    P.O. Box 883
15                                                    Washington, D.C. 20044
                                                      joshua.kolsky@usdoj.gov
16
                                                      Attorneys for Defendants
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
     La Clinica de La Raza, Case No. 19-cv-4980-PJH
     Notice
          Case 4:19-cv-04980-PJH Document 186 Filed 10/08/20 Page 3 of 5


Exhibit 1                                                               U.S. Department of Homeland Security
                                                                        Washington, DC 20528




  Ratification of Certain Actions Taken by Former Acting Secretary Kevin McAleenan and
   One Action Taken by U.S. Citizenship and Immigration Services Deputy Director for
                                    Policy Joseph Edlow

 I am affirming and ratifying certain delegable actions taken by Acting Secretary McAleenan, see
 5 U.S.C. § 3348(a)(2), (d)(2), and one delegable action taken by U.S. Citizenship and
 Immigration Services (USCIS) Deputy Director for Policy, Edlow, as listed below, out of an
 abundance of caution because of a recent Government Accountability Office (GAO) opinion, see
 B-331650 (Comp. Gen., Aug. 14, 2020), and recent actions filed in federal court alleging that the
 November 8, 2019, order of succession issued by former Acting Secretary Kevin McAleenan
 was not valid. See, e.g., Guedes v. Bureau of Alcohol, Tobacco, Firearms, and Explosives, 920
 F.3d 1, 13 (D.C. Cir. 2019) (“We have repeatedly held that a properly appointed official’s
 ratification of an allegedly improper official’s prior action . . . resolves the claim on the merits by
 remedy[ing] the defect (if any) from the initial appointment.”) (internal quotation marks and
 citation omitted).

 When former Acting Secretary McAleenan resigned on November 13, 2019, I began serving as
 Acting Secretary in accordance with the order of succession former Acting Secretary McAleenan
 had designated on November 8, 2019, under the Homeland Security Act (HSA), 6 U.S.C.
 § 113(g)(2) (enacted on Dec. 23, 2016, Pub. L. 114–328, div. A, title XIX, § 1903(a), 130 Stat.
 2672). That designation of the order of succession followed former Secretary Kirstjen Nielsen’s
 April 9, 2019, designation of the order of succession, also pursuant to § 113(g)(2), which resulted
 in Mr. McAleenan’s serving as Acting Secretary when former Secretary Nielsen resigned.

 The Secretary of Homeland Security’s authority to designate the order of succession under
 § 113(g)(2) is an alternative means to the authority of the Federal Vacancies Reform Act
 (FVRA) to designate an Acting Secretary of Homeland Security. Section 113(g)(2) provides that
 it applies “notwithstanding” the FVRA; thus, when there is an operative § 113(g)(2) order of
 succession, it alone governs which official shall serve as Acting Secretary. Accordingly, I
 properly began serving as Acting Secretary on November 13, 2019. Because § 113(g)(2)
 authorizes the designation of an Acting Secretary “notwithstanding chapter 33 of title 5” in its
 entirety, § 113(g)(2) orders addressing the line of succession for the Secretary of Homeland
 Security are subject to neither the FVRA provisions governing which officials may serve in an
 acting position, see 5 U.S.C. § 3345, nor FVRA time constraints, see id. § 3346.

 On September 10, 2020, President Donald J. Trump nominated me to serve as Secretary of
 Homeland Security. Because I have been serving as the Acting Secretary pursuant to a
 § 113(g)(2) order of succession, the FVRA’s prohibition on a nominee’s acting service while his
 or her nomination is pending does not apply, and I remain the Acting Secretary notwithstanding
 my nomination. Compare 6 U.S.C. § 113(a)(1)(A) (cross-referencing the FVRA without the
 “notwithstanding” caveat), with id. § 113(g)(1)–(2) (noting the FVRA provisions and specifying,
          Case 4:19-cv-04980-PJH Document 186 Filed 10/08/20 Page 4 of 5


Ratification of Certain Actions Taken by Former Acting Secretary Kevin McAleenan and One
Action Taken by U.S. Citizenship and Immigration Services Deputy Director for Policy Joseph
Edlow
Page 2 of 3


in contrast, that § 113(g) provides for acting secretary service “notwithstanding” those
provisions); see also 5 U.S.C. § 3345(b)(1)(B) (restricting acting officer service under § 3345(a)
by an official whose nomination has been submitted to the Senate for permanent service in that
position).

That said, there have been recent challenges that my service is invalid, resting on the erroneous
contentions that the orders of succession issued by former Secretary Nielsen and former Acting
Secretary McAleenan were invalid. If those contentions were legally correct—meaning that
neither former Secretary Nielsen nor former Acting Secretary McAleenan issued a valid
§ 113(g)(2) order of succession—then the FVRA would have applied and Executive Order
13753 (published on December 14, 2016, under the FVRA) would have governed the order of
succession for the Secretary of Homeland Security from the date of Nielsen’s resignation.

The FVRA provides an alternative basis for an official to exercise the functions and duties of the
Secretary temporarily in an acting capacity. In that alternate scenario, under the authority of the
FVRA, 5 U.S.C. § 3345(a)(2), when the President submitted my nomination, Peter Gaynor, the
Administrator of the Federal Emergency Management Agency (FEMA), would have become
eligible to exercise the functions and duties of the Secretary temporarily in an acting capacity.
This is because Executive Order 13753 pre-established the President’s succession order for the
Department when the FVRA applies,1 Mr. Gaynor would have been the most senior official
eligible to exercise the functions and duties of the Secretary under that succession order, and my
nomination would have restarted the FVRA’s time limits, 5 U.S.C. § 3346(a)(2).

Out of an abundance of caution and to minimize any disruption to the Department of Homeland
Security and to the Administration’s Homeland Security mission, on September 10, 2020, Mr.
Gaynor exercised any authority of the position of Acting Secretary that he had to designate an
order of succession under 6 U.S.C. § 113(g)(2) (the “Gaynor Order”). Mr. Gaynor re-issued the
order of succession established by former Acting Secretary McAleenan on November 8, 2019,
and placed the Under Secretary for Strategy, Policy, and Plans above the FEMA Administrator in
the order of succession. Once the Gaynor Order was executed, it superseded any authority Mr.
Gaynor may have had under the FVRA and confirmed my authority to continue to serve as the
Acting Secretary. Thus, in addition to the authority I possess pursuant to the November 8, 2019,
order of succession effectuated by former Acting Secretary McAleenan, the Gaynor Order
alternatively removes any doubt that I am currently serving as the Acting Secretary.

I have full knowledge of the following actions taken by former Acting Secretary McAleenan and
USCIS Deputy Director for Policy Edlow, and believe that these actions were legally authorized
and entirely proper:



1
 Executive Order 13753, Amending the Order of Succession in the Department of Homeland Security, 81 Fed. Reg.
90667 (Dec. 14, 2016).
                                                      2
         Case 4:19-cv-04980-PJH Document 186 Filed 10/08/20 Page 5 of 5


Ratification of Certain Actions Taken by Former Acting Secretary Kevin McAleenan and One
Action Taken by U.S. Citizenship and Immigration Services Deputy Director for Policy Joseph
Edlow
Page 3 of 3


1. Asylum Eligibility. Interim Final Rule. 84 Fed. Reg. 33,829 (July 16, 2019) issued by
   Former Acting Secretary McAleenan.
2. U.S. Citizenship and Immigration Services Fee Schedule and Changes to Certain Other
   Immigration Benefit Request Requirements. Notice of Proposed Rulemaking. 84 Fed. Reg.
   62,280 (November 14, 2019) issued by Former Acting Secretary McAleenan.
3. Designating Aliens for Expedited Removal. Federal Register Notice. 84 Fed. Reg. 35,409
   (July 23, 2019) issued by Former Acting Secretary McAleenan.
4. Removal of 30-Day Processing Provision for Asylum Applicant-Related Form I-765
   Employment Authorization Applications. Notice of Proposed Rulemaking. 84 Fed. Reg.
   47,148 (Sept. 9, 2019) issued by Former Acting Secretary McAleenan.
5. Asylum Application, Interview, and Employment Authorization for Applicants. Notice of
   Proposed Rulemaking. 84 Fed. Reg. 62,374 (Nov. 14, 2019) issued by Former Acting
   Secretary McAleenan.
6. Inadmissibility on Public Charge Grounds. Final Rule. 84 Fed. Reg. 41,292 (Aug. 14, 2019)
   issued by Former Acting Secretary McAleenan. Final rule correction. 84 Fed. Reg. 52,357
   (Oct. 2, 2019) issued by Former Acting Secretary McAleenan.
7. Guatemala Refugee Protection. Former Acting Secretary McAleenan’s October 16, 2019
   determination issued by Former Acting Secretary McAleenan.
8. USCIS Deputy Director for Policy, Joseph Edlow’s memorandum “Implementing Acting
   Secretary Chad Wolf’s July 28, 2020 Memorandum” (August 21, 2020) issued by USCIS
   Deputy Director for Policy, Joseph Edlow.
9. Acting Secretary Kevin McAleenan’s memorandum, “Information Regarding First
   Amendment Protected Activities” (May 17, 2019) issued by Former Acting Secretary
   McAleenan.

To avoid any possible uncertainty and out of an abundance of caution, pursuant to the Secretary
of Homeland Security’s authorities under, inter alia, the Homeland Security Act of 2002, Pub. L.
No 207-296, as amended, and 5 U.S.C. §§ 301-302, I hereby make a detached and considered
affirmation and ratification of the above noted actions originally taken and approved by former
Acting Secretary McAleenan and USCIS Deputy Director for Policy Edlow.



________________________                                      10/7/2020
Chad F. Wolf                                                  Date
Acting Secretary




                                               3
